Title: To George Washington from Major General Nathanael Greene, 25 February 1779
From: Greene, Nathanael
To: Washington, George


Sir.
Middlebrook 25 feby 1779.

I find from experience in the Quarter Master’s department, the greatest difficulty in procuring waggoners—These are a class of men that are difficult to be found; and are so essential to the movements of the army that there is nothing to be done without them.
The encouragement that was given last campaign appeared to be very high, and the pains that was taken to enlist men for the waggon service, was very great; yet a very small part of the necessary number could be found.
The discontent given to officers from employing soldiers for waggoners, and the inconveniencies that your Excellency has found from this practice in the loss of discipline; together with the diminution of the strength of the line in detaching for this service, renders it necessary that some other measures be fallen upon to provide waggoners for the army.
Were these the only evils the injury would not be so great; but there is a much greater waste of horse-flesh from improper persons being employed in this service, than would be, if proper waggoners were provided, and those kept constantly to that business.
The duty is disagreeable in itself. The waggoners are greatly exposed, being out night and day without the common comforts and conveniencies that soldiers enjoy in a well regulated camp. These hardships are multiplied by the abuse they are often subject to from the officers of the line, [who] from a mistaken opinion think every body has a right to correct a waggoner. From the nature of the service; the hardships they endure, and the abuse they are subject to I find it very difficult to get any to engage.
The bounty that is now given—which is a suit of clothes—and the wages which is ten pounds ⅌ month, have but a feeble influence when people are giving from twenty to thirty pounds ⅌ month for service much easier and more agreeable. I think therefore there is not the least prospect of obtaining a sufficient number upon the present conditions.
Upon the whole it appears to me that the duty is so disagreeable, and the expence of procuring waggoners for a short time so enormous; and the shifting waggoners so destructive to horse-flesh, as well as perplexing the operations of a campaign, that the public had better submit to the expence of enlisting waggoners for the war, and give them the same bounty which is now given to soldiers, and allow them such wages and clothing as others can be provided for, upon annual service, than persue the present mode. The bounty is considerable, but the expence of annual enlistments, and supporting waggon conductors while out upon this service, is equally so; besides which the department is always in distress, and the business in a State of uncertainty.
The season is fast approaching when waggoners will be wanted; and I have received the fullest testimonies from our agents, that not a man can be engaged upon the former encouragement; nor none of those detained who have been on service before—Therefore I must beg your Excellency’s advice on this matter as soon as possible; as a delay may be destructive to the operations of the Campaign.
The only effectual remidy will be to endeavour to engage waggoners for the war; and in the end, I am persuaded it will be by far the least expensive, altho’ it may appear otherwise in the first instance. I am &
Nathl Greene Q.M.G.
